IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DORMONT MANUFACTURING                        : No. 245 WAL 2018
COMPANY,                                     :
                                             :
                    Petitioner               : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
                                             :
             v.                              :
                                             :
                                             :
ERIE INSURANCE COMPANY, A/S/O                :
DAVID AND SUSAN LOMBARDO; AND                :
DAVID AND SUSAN LOMBARDO,                    :
                                             :
                    Respondents              :


                                       ORDER



PER CURIAM

     AND NOW, this 7th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.

     Petitioner’s request for Leave to file Reply Brief is DENIED.